DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of claims 8-11 in the reply filed on 04/21/2021 is acknowledged.  The traversal is on the ground(s) that Shin (inadvertently referred to as Young in the restriction/election requirement of 02/23/2021) does not teach a film. Applicant argues that the tubular sleeve of Shin is not a film and cites to Merriam-Webster’s Unabridged dictionary definition of “film” meaning “a thin skin : a membranous covering” and a “sleeve” as “a tubular part designed to fit over another part” (pg 2 para 3).  This is not found persuasive because Shin explicitly discloses the tube as being “a thin-walled teflon tube” (12-14). It is the Examiner’s position that “a thin-walled teflon tube” is “a thin skin” within the definition of a film.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7 and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/21/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation “prior to introduction of the assembly into the cavity of the embedding mould, the strip-like protective film is wound around the assembly” (ln 2-4). However, Claim 8, from which Claim 9 depends, recites the limitation “inserting the assembly into a cavity of an embedding mould, which is lined on its inner wall with a protective film” (ln 7-8). It is unclear how the protective film can simultaneously be lining the inner wall of the embedding mould and be wound around the assembly prior to insertion into the embedding mould.
Claim 10 is rejected as depending from an indefinite claim and introducing further limitations which require the film to be wound around the assembly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US6063092 – previously of record as Young).
Shin discloses a method for embedding a balloon, arranged on a catheter, in an implant having an open-work structure (abstract), said method comprising the following steps:
producing an assembly consisting of a catheter with balloon and the implant mounted on the outer side of the balloon (col 3 ln 3-11),
inserting the assembly into a cavity of an embedding mould (col 3 ln 11-22),
connecting the catheter to a fluid source (col 5 ln 11-29),
heating the embedding mould with assembly in a heating element for a predefined time (col 6 ln 15-30),
applying a predefined first internal pressure to the balloon by the fluid source connected to the catheter (col 6 ln 15-30),
cooling the assembly (col 6 ln 32-36),
deflating the balloon and cooling the embedding mould with the assembly (col 6 ln 32-36),
removing the assembly and protective film from the embedding mould (col 6 ln 32-36).
prior to insertion of the assembly. However, in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP § 2144.04 (IV)(C).
Shin does not explicitly disclose cooling the embedding mould with the assembly with a predefined second internal pressure in the balloon. However, it would also have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. cooling the assembly inside or outside the mould, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.
Shin does not explicitly disclose the cooling is conducted with the assembly with a predefined second internal pressure in the balloon. However, it would also have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. cooling the assembly in a pressurized or non-pressurized state, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin as applied to claim 8, above, and further in view of Lewis (US5718973).

In reference to claim 9:
In addition to the discussion of claim 8, above, Shin further discloses that the film has a longitudinal slit to facilitate positioning and is placed on the assembly prior to introduction into the cavity (col 5 ln 26-29; Fig. 2).


In reference to claim 10:
In addition to the discussion of claim 9, above, Shin further discloses wherein the assembly is introduced into the cavity of the embedding mould and is removed from the cavity of the embedding mould together with the strip-like protective film, and the protective film is removed (col 6 ln 15-36).
Modified Shin does not teach that after removal the film is unwound from the assembly following the removal of the assembly. However, after the modification of Shin with the helical film technique of Lewis (of claim 9, above), it would also have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. cutting or unwinding the film, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin as applied to claim 8, above, and further in view of Seyler (US20060216404).
In addition to the discussion of claim 8, above, Shin further discloses is guided through the cavity of the embedding mould with the assembly (col 6 ln 15-31; Fig. 3).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S./              Examiner, Art Unit 1745                                                                                                                                                                                          
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742